Case 18-22157-jrs    Doc 17   Filed 11/07/18 Entered 11/07/18 16:36:46      Desc Main
                              Document      Page 1 of 3



                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

IN RE:                        )
                              )               CASE NO.: 18-22157-JRS
SINGLETON FOOD SERVICES, INC.,)
                              )               CHAPTER 11
    CO-DEBTORS.               )
                              )

         NOTICE OF APPEARANCE AND REQUEST FOR NOTICES


      Jon David W. Huffman, Dustin L. Crawford, and Scott B. McMahan, of

Poole Huffman, LLC, file this Notice of Appearance and Request for Notices for

Hope Thomas, on behalf of herself and all other opt-in plaintiffs in the case of

Hope Thomas, on behalf of herself and others similarly situated v. Singleton Food

Services, Inc. d/b/a Subway and J. Edward Singleton, Jr., in the United States

District Court for the Northern District of Georgia, Gainesville Division, Civil

Action No.: 2:17-cv-00090-RWS, creditors and parties in interest in the above-

styled case, and hereby request receipt of all notices and orders entered in this case.

      Respectfully submitted this the 7th day of November 2018.

                                        POOLE HUFFMAN, LLC
                                        /s/ Scott B. McMahan
                                        Jon David W. Huffman
                                        Georgia Bar No. 937966
                                        Dustin L. Crawford
                                        Georgia Bar No. 758916
                                        Scott B. McMahan
Case 18-22157-jrs   Doc 17   Filed 11/07/18 Entered 11/07/18 16:36:46    Desc Main
                             Document      Page 2 of 3



                                     Georgia Bar No. 706240
                                     3562 Habersham at Northlake
                                     Building J, Suite 200
                                     Tucker, Georgia 30084
                                     Tel: (404) 373-4008
                                     Fax: (888) 709-5723
                                     jondavid@poolehuffman.com
                                     dustin@poolehuffman.com
                                     scott@poolehuffman.com
                                     Attorneys for Hope Thomas, et al.




                                        2
Case 18-22157-jrs   Doc 17   Filed 11/07/18 Entered 11/07/18 16:36:46      Desc Main
                             Document      Page 3 of 3




                         CERTIFICATE OF SERVICE


      I hereby certify that on this date, I electronically filed the NOTICE OF

APPEARANCE AND REQUEST FOR NOTICES using the CM/ECF system,

which will automatically send email notification of such filing to the following:

             David S. Weidenbaum
             United States Trustee

             Scott B. Riddle
             Debtor’s Attorney

      This the 7th day of November 2018.

                                       POOLE HUFFMAN, LLC
                                       /s/ Scott B. McMahan
                                       Jon David W. Huffman
                                       Georgia Bar No. 937966
                                       Dustin L. Crawford
                                       Georgia Bar No. 758916
                                       Scott B. McMahan
                                       Georgia Bar No. 706240
                                       3562 Habersham at Northlake
                                       Building J, Suite 200
                                       Tucker, Georgia 30084
                                       Tel: (404) 373-4008
                                       Fax: (888) 709-5723
                                       jondavid@poolehuffman.com
                                       dustin@poolehuffman.com
                                       scott@poolehuffman.com
                                       Attorneys for Hope Thomas, et al.




                                         3
